DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the remarks/arguments filed for Application 16/057,275 filed on 23 December 2020.
Claim 5 stands canceled. 
Claims 1 and 3 have been amended. 
Claims 1-4 and 6-13 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 1-22 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 

1. Applicant argues that the claim recites specific structural and architectural elements that claim a particular way to achieve a result and, accordingly, is not abstract. 

Examiner respectfully disagrees. The limitations and/or steps recited in the claims have all been identified in the rejection as abstract ideas. The mere fact that the claims are applied and directed to a particular problem in order to achieve a result does not change the fact that the claims are drawn to an abstract idea or abstract ideas. Moreover, simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687F.3d 1266, 1280 (Fed. Cir. 2012). Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the three specifically recited vaults along with the particular and differing access rights granted to each vaults, combined with the particular user interface provides a meaningful limitation on the claims and do not preempt other ways of achieving similar results. 

Examiner respectfully disagrees.

The vaults recited are akin to mere financial accounts which perform in a manner for which they were designed and intended to perform (e.g., facilitate the addition and removal of funds thereto subject to predetermined rules and/or instructions). 

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The claims require no more than a generic computer to perform generic computer functions previously known to the industry.

Moreover, preemption is not an issue if it already fails the 2 part test of the Mayo test – the fact that claims do not preempt do not make them any less abstract… regardless of the preemption issue at hand. Although pre-emption is indicative of an abstract idea, a lack of pre-emption (a lack of tying up/monopolizing) is not indicative of patent eligible subject matter. The claims as recited must still pass the Alice test and the instant claims do not. 

Applicant’s argument is therefore unpersuasive.

3. Applicant argues that a prima facie analysis under Step 2B has not been presented/established. 

Examiner respectfully disagrees. The elements of the instant process, when taken alone, each execute in a manner routinely and conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained. 

B. Claim Rejections - 35 U.S.C. § 103:

Claims 1-4 and 6-13 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al., US 2014/0229370 (hereinafter “Yu”), in view of Crooks et al., US 2012/0109723 (hereinafter “Crooks”), in view of Malackowski et al., US 7,353,202 (hereinafter “Malackowski”), in view of Deo et al., US 8,370,192 (hereinafter “Deo”), further in view of Bendel, US 2012/0136807 (hereinafter “Bendel”).

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the grounds of rejection, provided below, for the current listing of amended claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claim 1 is directed towards facilitating funding of a project associated with an entity.

Claim 1 is directed to the abstract idea of using rules and/or instructions to determine the addition to and removal of funds from accounts (“vaults”) associated with various entities based on the achievement of predetermined milestones associated with a project including access to funds from the accounts, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “…  communication with the entity and the plurality of funders”; “… addition and removal of funds”; “… addition and removal of funds thereto wherein the holding account vault is not accessible to the entity or any of the plurality of funders, the entity vault is not accessible to any of the plurality of funders, and the funder vaults are not accessible to the entity”; “(a) receive from the entity criteria about the project, the criteria comprising a desired funding amount, at least one milestone associated with the project, and a respective milestone deadline associated with each respective milestone”; “(b) calculate for each respective milestone a respective proposed liability associated with a failure to achieve the respective milestone by the respective milestone deadline”; “(c) transfer funds commensurate with the proposed liabilities from the entity vault to the holding account vault”; “(d) present to a first funder … at least one of the at least one milestone, … including at least one input through which the first funder can indicate whether or not the displayed milestones can be met, the first funder being associated with a first funder vault”; “(e) in response to an indication from the first funder as to whether or not the displayed milestones can be met, subsequently receiving … a first funding offer from the first funder for the project, the first funding offer being associated with the displayed milestones”; “(f) associate an accepted liability with the first funding offer based on the proposed liability and display … information reflecting the accepted liability”; “(g) transfer funds commensurate with the first funding offer from the first funder vault to the holding account vault”; “(h) repeat (d)-(g) for at least one additional funder associated with a respective additional funder vault”; “(i) determine whether the entity has achieved the milestones by the respective deadlines”; “(j) in response to a determination that the entity has not achieved a particular milestone by the respective deadline, for each funder with a funding offer associated with the particular milestone, transfer from the holding account vault to the respective funder vault (1) the funds commensurate with the respective funding offer of the respective funder and (2) funds commensurate with the respective accepted liability for the funding offer of the respective funder”; and, “(k) in response to a determination that the entity has achieved a particular milestone by the respective deadline transfer from the holding account vault to the entity vault at least a portion of the funds commensurate with the funding offer from each of the funders associated with the particular milestone and funds commensurate with each respective accepted liability”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor-based computer platform” and “interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to determine the addition to and removal of funds from accounts (“vaults”) associated with various entities based on the achievement of predetermined milestones associated with a project including access to funds from the accounts.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to determine the addition to and removal of funds from accounts (“vaults”) associated with various entities based on the achievement of predetermined milestones associated with a project including access to funds from the accounts using computer technology (e.g. computer-based system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Dependent claims 2-4 and 6-13 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 2, the step(s) comprising “wherein the entity is a business and the liability comprises a non-cash asset”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), because it merely describes data elements and/or rules/instructions used in the process. 

For instance in claim 3, the step(s) comprising “in which the platform is further configured to: determine a compensation to be paid in exchange for services related to the project provided from a party not the entity or any of the plurality of funders funder” and transfer funds commensurate with the compensation from the holding account to an account associated with the party after determining whether the 

For instance in claim 4, the step(s) comprising “wherein the platform is hosted by the party”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), because it merely describes rules/instructions used in the process. 

For instance in claim 6, the step(s) comprising “wherein the accepted liability is the proposed liability”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), because it merely describes data elements used in the process. 

For instance in claim 7, the step(s) comprising “in which the platform is further configured to: receive from a respective funder via the interface an alternative liability for a particular milestone; present the alternative liability to the entity; receive from the entity an indication of acceptance or rejection of the alternative liability; and if the indication is acceptance, transfer funds commensurate with a difference between the proposed liability and alternative liability from the entity vault to the holding account, wherein the accepted liability for the respective funder is the alternative liability”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claim 8, the step(s) comprising “where the platform is further configured to, in response to a determination the entity has achieved a particular milestone by the respective deadline, provide a non-cash asset of the entity to each such respective funder commensurate with the funding offer of such respective funder”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claim 9, the step(s) comprising “where the platform is further configured to broadcast the milestone via one of a web page or widget”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claim 10, the step(s) comprising “where the platform is further configured to as part of function (e) display in response to receipt of the funding amount from the first funder an amount the first funder would receive if the milestone is met”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claim 11, the step(s) comprising “wherein the non-cash asset comprises royalty shares of the business”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), because it merely describes data elements and/or rules/instructions used in the process. 

For instance in claim 12, the step(s) comprising “wherein the platform is configured in response to receiving an indication via the user interface that the displayed milestones can be met to present a further interface with an input field for receiving from the first funder an indication of an amount to reward and an output field indicating in response to the amount to reward an amount of royalty paid”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claim 13, the step(s) comprising “wherein the platform is configured in response to receiving an indication via the user interface that the displayed milestones cannot be met to present a further interface with an input field for receiving from the first funder an indication of an amount to collect and an output field indicating in response to the amount to collect an amount to put down”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), because it merely describes intermediate steps and/or rules/instructions used in the process.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Specific findings on the level of ordinary skill in the art may be omitted if the cited prior art reflects an appropriate level and the need for testimony is not shown. Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001).


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al., US 2014/0229370 (“Yu”), in view of Martino et al., US 8,762,275 (“Martino”), in view of Crooks et al., US 2012/0109723 ( “Crooks”), in view of Deo et al., US 8,370,192 (“Deo”), in view of Bendel, US 2012/0136807 (“Bendel”).

Re Claim 1: (Presently Amended):

Yu discloses a computer-based system to facilitate funding of a project associated with an entity and identification and selection of said project by a plurality of prospective funders, the system comprising: 

a processor-based computer platform configured to communicate with the entity and the plurality of funders;  (¶¶[0076-0077])

an entity vault associated with the entity and accessible to the entity and the platform for addition and removal of funds thereto;  (¶¶[0015, 0027, 0029])

a plurality of funder vaults, each funder vault associated with a respective funder and accessible to the respective funder and the platform for addition and removal of funds thereto; (¶¶[0026, 0028-0029, 0036)]

a holding account vault associated with the project and accessible by the platform for addition and removal of funds thereto  (¶¶[0015, 0027, 0029])

Yu doesn’t explicitly disclose:

wherein the holding account vault is not accessible to the entity or any of the plurality of funders, the entity vault is not accessible to any of the plurality of funders, and the funder vaults are not accessible to the entity; 

Martino, however, makes this teaching in a related endeavor (Abstract; C5 L9-13; C5 L3-42; C8 L11-21, L25-28).  It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Martino with those of Yu for the motivation of ensuring the security of financial accounts through the established access and/or restriction rules/policies. 

Yu further discloses:

the platform further configured to: (¶¶[0076-0077])

Yu doesn’t explicitly disclose:

(a) receive from the entity criteria about the project, the criteria comprising a desired funding amount, at least one milestone associated with the project, and a respective milestone deadline associated with each respective milestone; 

Crooks, however, makes this teaching in a related endeavor (¶¶[0084, 0108, 0153, 0159]). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of establishing clear goals and objectives against which activities may be measured.

(b) calculate for each respective milestone a respective proposed liability associated with a failure to achieve the respective milestone by the respective milestone deadline; 

Crooks, however, makes this teaching in a related endeavor (¶¶[0115, 0149]). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of establishing clear goals and objectives against which activities may be measured.

Yu further discloses:

(c) transfer funds commensurate with the proposed liabilities from the entity vault to the holding account vault; (¶¶[0015, 0027, 0029])

Yu doesn’t explicitly disclose:

(d) present to a first funder accessing the computer system a user interface displaying information about the entity and about the project including at least one of the at least one milestone, the user interface including at least one input through which the first funder can indicate whether or not the displayed milestones can be met, the first funder being associated with a first funder vault; 

Crooks, however, makes this teaching in a related endeavor (¶¶[0078, 0080, 0171, 0178]). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of establishing clear goals and objectives against which activities may be measured.

(e) in response to an indication from the first funder as to whether or not the displayed milestones can be met, subsequently receiving through the interface a first funding offer from the first funder for the project, the first funding offer being associated with the displayed milestones; 

Crooks, however, makes this teaching in a related endeavor (¶¶[0078, 0080, 0171, 0178]). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of establishing clear goals and objectives against which activities may be measured.

(f) associate an accepted liability with the first funding offer based on the proposed liability and display on the interface information reflecting the accepted liability; 

Crooks, however, makes this teaching in a related endeavor (¶¶[0115, 0149]). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of establishing clear goals and objectives against which activities may be measured.

Yu further discloses:

(g) transfer funds commensurate with the first funding offer from the first funder vault to the holding account vault; (¶¶[0015, 0027, 0029])

Regarding the limitation comprising:

(h) repeat (d)-(g) for at least one additional funder associated with a respective additional funder vault; 

The Crooks reference discloses steps (d)–(f) as described above, whereas the Yu reference discloses step (g) as described above. As both references allow for at least more than one entity in the respective inventions, the limitation comprising “at least one additional funder” is sufficiently taught by both Crook and Yu. 

Yu doesn’t explicitly disclose:

(i) determine whether the entity has achieved the milestones by the respective deadlines; 

Deo, however, makes this teaching in a related endeavor (C9 L10-13: “The project’s overall schedule information may provide users with a plurality of deliverables/milestones, planned start and end dates, a target date, percentage complete status… etc.”). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Deo with those of Yu for the motivation of achieving successful completion of specific goals and objectives.

Yu doesn’t explicitly disclose:

(j) in response to a determination that the entity has not achieved a particular milestone by the respective deadline, for each funder with a funding offer associated with the particular milestone, transfer from the holding account vault to the respective funder vault (1) the funds commensurate with the respective funding offer of the respective funder and (2) funds commensurate with the respective accepted liability for the funding offer of the respective funder; 

Bendel, however, makes this teaching in a related endeavor (¶¶[0030-0032, 0039]). Bendel, however, makes this teaching in a related endeavor (Abstract; ¶[0017]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Bendel to those of Yu as disclosed above for the motivation of compensating funds providers and/or investors based on performance and/or risk measures being undertaken. 

(k) in response to a determination that the entity has achieved a particular milestone by the respective deadline transfer from the holding account vault to the entity vault at least a portion of the funds commensurate with the funding offer from each of the funders associated with the particular milestone and funds commensurate with each respective accepted liability.  

Bendel, however, makes this teaching in a related endeavor (¶¶[0030-0032, 0039]). Bendel, however, makes this teaching in a related endeavor (Abstract; ¶[0017]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Bendel to those of Yu as disclosed above for the motivation of compensating funds providers and/or investors based on performance and/or risk measures being undertaken. 

Re Claim 2: (Previously Presented) Yu in view of Martino in view of Crooks in view of Deo in view of Bendel discloses the system of claim 1. Yu doesn’t explicitly disclose:

wherein the entity is a business and the liability comprises a non-cash asset.  

Crooks, however, makes this teaching in a related endeavor (¶¶[0084, 0108, 0153-0154, 0159]). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of providing funding to enable realization or accomplishment of a project and/or business endeavor.

Re Claim 3: (Presently Amended) Yu in view of Martino in view of Crooks in view of Deo in view of Bendel discloses the system of claim 1. Yu doesn’t explicitly disclose:

in which the platform is further configured to: determine a compensation to be paid in exchange for services related to the project provided from a party not the entity or any of the plurality of funders funder; 

Crooks, however, makes this teaching in a related endeavor (¶¶[0144-0145]).  It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of providing funding to provide a form of remuneration in exchange for services rendered by an entity.

Yu further teaches:

transfer funds commensurate with the compensation from the holding account to an account associated with the party after determining whether the entity has achieved the milestone by the deadline.  

(¶¶[0004, 0015, 0026, 0028-0029, 0036])

Re Claim 4: (Previously Presented) Yu in view of Martino in view of Crooks in view of Deo in view of Bendel discloses the system of claim 3. Yu further discloses:

wherein the platform is hosted by the party.  

(¶[0076])
Re Claim 5: (Cancelled)  

Re Claim 6: (Original) Yu in view of Martino in view of Crooks in view of Deo in view of Bendel discloses the system of claim 1. Yu doesn’t explicitly disclose:

wherein the accepted liability is the proposed liability.  

Crooks, however, makes this teaching in a related endeavor (¶¶[0084, 0108, 0153-0154, 0159]). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of providing funding to enable realization or accomplishment of a project and/or business endeavor.

Re Claim 7: (Previously Presented) Yu in view of Martino in view of Crooks in view of Deo in view of Bendel discloses the system of claim 1. Yu doesn’t explicitly disclose:

in which the platform is further configured to: 

receive from a respective funder via the interface an alternative liability for a particular milestone; 

present the alternative liability to the entity; 

receive from the entity an indication of acceptance or rejection of the alternative liability; and if the indication is acceptance, transfer funds commensurate with a difference between the proposed liability and alternative liability from the entity vault to the holding account, wherein the accepted liability for the respective funder is the alternative liability.  

Crooks, however, makes this teaching in a related endeavor (¶¶[0084, 0108, 0153-0154, 0159]). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of providing funding to enable realization or accomplishment of a project and/or business endeavor.

Re Claim 8: (Previously Presented) Yu in view of Martino in view of Crooks in view of Deo in view of Bendel discloses the system of claim 1. Yu doesn’t explicitly disclose:

where the platform is further configured to, in response to a determination the entity has achieved a particular milestone by the respective deadline, provide a non-cash asset of the entity to each such respective funder commensurate with the funding offer of such respective funder.  

Crooks, however, makes this teaching in a related endeavor (¶¶[0144-0145]) It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of providing funding to provide a form of remuneration in exchange for services rendered by an entity.

Re Claim 9: (Previously Presented) Yu in view of Martino in view of Crooks in view of Deo in view of Bendel discloses the system of claim 1. Yu further discloses:

where the platform is further configured to broadcast the milestone via one of a web page or widget.  (FIG. 1)

Re Claim 10: (Previously Presented) Yu in view of Martino in view of Crooks in view of Deo in view of Bendel discloses the system of claim 1. Yu doesn’t explicitly disclose:

where the platform is further configured to as part of function (e) display in response to receipt of the funding amount from the first funder an amount the first funder would receive if the milestone is met.  

Crooks, however, makes this teaching in a related endeavor (¶¶[0144-0145]) It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of providing funding to provide a form of remuneration in exchange for services rendered by an entity.

Re Claim 11: (Previously Presented) Yu in view of Martino in view of Crooks in view of Deo in view of Bendel discloses the system of claim 2. Yu doesn’t explicitly disclose:

wherein the non-cash asset comprises royalty shares of the business.  

Bendel, however, makes this teaching in a related endeavor (Abstract; ¶[0017]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Bendel to those of Yu as disclosed above for the motivation of compensating funds providers and/or investors based on performance and/or risk measures being undertaken. 

Re Claim 12: (Previously Presented) Yu in view of Martino in view of Crooks in view of Deo in view of Bendel discloses the system of claim 1. Yu doesn’t explicitly disclose:

wherein the platform is configured in response to receiving an indication via the user interface that the displayed milestones can be met to present a further interface with an input field for receiving from the first funder an indication of an amount to reward and an output field indicating in response to the amount to reward an amount of royalty paid.  

Crooks, however, makes this teaching in a related endeavor (¶¶[0144-0145]) It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of providing funding to provide a form of remuneration in exchange for services rendered by an entity.

Re Claim 13: (Previously Presented) Yu in view of Martino in view of Crooks in view of Deo in view of Bendel discloses the system of claim 1. Yu doesn’t explicitly disclose:

wherein the platform is configured in response to receiving an indication via the user interface that the displayed milestones cannot be met to present a further interface with an input field for receiving from the first funder an indication of an amount to collect and an output field indicating in response to the amount to collect an amount to put down.  

Crooks, however, makes this teaching in a related endeavor (¶¶[0084, 0108, 0153-0154, 0159]). It would have been obvious to one of ordinary skill in that art at the time of the invention to incorporate the teachings of Crooks with those of Yu for the motivation of providing funding to enable realization or accomplishment of a project and/or business endeavor.

Conclusion

Claims 1-4 and 6-13 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692